Citation Nr: 0946496	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  08-08 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected lumbar spondylosis for the 
period prior to June 1, 2008 (exclusive of a period from 
February 27, 2008 to May 31, 2008 when a total rating was 
assigned for a period of convalescence).

2.  Entitlement to an evaluation in excess of 40 percent for 
the service-connected lumbar spondylosis for the period 
beginning on June 1, 2008.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 
2002.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2006 rating decision 
issued by the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts are applicable to 
this appeal.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a))(2009).  

In his March 2008 Substantive Appeal (VA Form 9), the Veteran 
indicated that a private physician, R.G.S, M.D., treated him 
for his lumbar spine disability.  The Board is aware that the 
claims file contains a July 2009 treatment record from Dr. 
S., however, based on the Veteran's report, additional 
records from Fredericksburg Orthopaedic Associates are 
outstanding and an attempt should be made to obtain these 
records and associate them with the claims file.  The Veteran 
also reported in the March 2008 VA Form 9 that he received 
treatment for his lumbar spine disability at the Capital 
Spine and Pain Center.  Again an attempt should be made to 
obtain these records and associate them with the claims file.  
See 38 C.F.R. § 3.159 (c) (2009).

To that end, the Board notes that the duty to assist is not 
always a one-way street.  A Veteran seeking help cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
putative evidence.  See Wood v. Derwinski, 1 Vet.App. 190, 
193 (1991).  If he fails to cooperate with the VA's efforts 
to assist him with the factual development of his claim, no 
further effort will be expended to assist him in this regard 
and the claims on appeal will be evaluated on the evidence of 
record.  

The record reflects that the Veteran underwent surgery in 
February 2008, and a laminectomy and medial partial 
facetectomy with bilateral foraminotomy of L3-4; a L3-4 
posterolateral fusion, and an L2-3 laminectomy and excision 
of an epidural cyst were performed.  A rating action in May 
2009 awarded the Veteran a temporary total rating pursuant to 
38 C.F.R. § 4.30 from February 27, 2008, to May 31, 2008, for 
a period of convalescence following the surgery.  Thereafter, 
he was assigned a rating of 40 percent for the back.  It was 
stated in the rating action, "This evidence warrants a 40 
percent evaluation for favorable ankylosis of the entire 
thoracolumbar spine"  The United States Court of Appeals for 
Veterans Claims (Court) has defined ankylosis as "immobility 
and consolidation of a joint due to disease, injury, or 
surgical procedure.  Dorland's at 86." (see Colayong v. West 
12 Vet App 524 (1999).  The Board is uncertain that the 
entire thoracolumbar spine is indeed ankylosed, as required 
for a 40 percent rating.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the Veteran for his lumbar 
spine disability since service.  Of 
particular interest are any private 
treatment records from R.G.S, M.D. and 
Capital Spine and Pain Center. After the 
Veteran has signed the appropriate 
releases, those records not already 
associated with the claims folder, should 
be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the 
file.  The Veteran and his representative 
are to be notified of unsuccessful 
efforts in this regard, in order to allow 
the Veteran the opportunity to obtain and 
submit those records for VA review.

2.  The Veteran should be afforded a VA 
Spine examination to ascertain the 
severity of the lumbar spondylosis.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  The examination must be 
conducted following the protocol in VA's 
Disability Examination Worksheet for VA 
Spine Examination, revised on April 20, 
2009.  To that end, the examiner must 
indicate whether the Veteran has 
favorable ankylosis of the entire 
thoracolumbar spine, as required for a 40 
percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5242 (2009).  Adequate 
reasons and bases are to be provided for 
any opinion offered by the physician.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After completion of the above 
development, the Veteran's claim for 
entitlement to increased evaluations for 
his service-connected lumbar spine 
disability should be readjudicated.  If 
the determinations remain adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto.  

This case should be returned to the Board for the purpose of 
appellate disposition.  The Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


